DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, and 6 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art does not suggest nor fairly disclose the heater element is a film attached to a portion of an outside surface of the single container, wherein the water treatment unit is a light unit being a UV unit, wherein the heater element is embedded in isolation, wherein the combined heater and water treatment device is arranged subsequent to the water filtration unit in terms of process flow, and wherein the combined water heater and water treatment device is placed in a vertically higher position than the water filtration unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The DE 102011101951 A1 reference discloses Mobile film sterilizer or collector for absorbing solar radiation energy as thermal energy, and for killing germs, comprises welded and heatproof transparent and absorbing films, preferably polyethylene terephthalate and polyethylene terephthalate-black aluminum film that converts thermal energy into liquid by welding and positioning of films, thus used for different purposes including: heating water because of low weight or price than mobile water or liquid heating; removing germs or sterilization, by heat and UV radiation; and heating or cooling, using thermal energy. The reference does not disclose the reasons for allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774